Citation Nr: 0619125	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  05-15 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for a 
service-connected seasonal allergic rhinitis disorder.  

2.  Entitlement to an increased initial evaluation for the 
service-connected costochondritis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased initial evaluation for the 
service-connected right knee patellofemoral pain syndrome, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for the 
service-connected left knee patellofemoral pain syndrome, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable initial evaluation for the 
service-connected gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from August 2000 to March 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran's claims are currently under the 
jurisdiction of the RO in Roanoke, Virginia.  In February 
2006, the veteran testified before the undersigned Acting 
Veterans Law Judge in Washington, D.C.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDING OF FACT

On February 15, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notice from the veteran 
that he was withdrawing his appeal in the matter of 
entitlement to a compensable initial evaluation for a 
service-connected seasonal allergic rhinitis disorder.


CONCLUSION OF LAW

As to the matter of entitlement to a compensable initial 
evaluation for a service-connected seasonal allergic rhinitis 
disorder, the criteria for withdrawal of a Substantive Appeal 
by the appellant are met.  38 U.S.C.A. §  7105 (West 2002); 
38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA on this appeal is unnecessary.

Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204(a).  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b)(1).  On February 15, 2006, at his 
hearing before the undersigned, the veteran's representative 
indicated that the veteran "wishes to withdraw the issue of 
increased evaluation for the seasonal rhinitis."  The 
appellant has withdrawn his appeal, and, as such, there are 
no allegations of errors of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

The veteran essentially contends that the respective 
evaluations currently assigned to all four of his remaining 
service-connected disabilities (as shown on the first page of 
this decision) do not accurately reflect the severity of 
those disabilities.  See VA Form 9, dated in May 2005.  In 
the course of his February 2006 hearing he, in essence, 
testified that these disorders had all worsened since he was 
last afforded VA examinations [in 2004].  Consequently, it is 
the judgment of the Board that additional compensation 
examinations are warranted.  38 U.S.C.A. § 5103A(d) (West 
2002); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Board further observes that in the course of his February 
2006 hearing, the veteran testified that he received medical 
treatment at the VA Medical Center (VAMC) in Temple, Texas 
from October 2004 to May 2005.  See page 17 of transcript.  
Review of the veteran's claims folder shows that the most 
recent VA treatment records on file from this treatment 
facility are dated in October 2004.  The veteran also 
testified that since relocating to the Washington, D.C. area 
in May 2005 he had been receiving treatment at the VAMC in 
Washington, D.C.  No records are on file from this medical 
facility.  Under Bell v. Derwinski, 2 Vet. App. 611 (1992), 
VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees.  Id. 
at 612-13.  If those documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  As such, medical records associated with 
treatment afforded the veteran at both the Temple, Texas 
(from October 2004 to May 2005) and VAMC in Washington, D.C. 
(from May 2005 to the present) should be obtained.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claims on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take the necessary 
steps to obtain any records from the 
Temple, Texas VAMC dated from October 
2004 to May 2005, and from the 
Washington, D.C. VAMC dated since May 
2005 to the present.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  The RO should make arrangements for 
the veteran to be afforded an examination 
by an appropriate specialist in order to 
ascertain the severity of his 
costochondritis.  The claims folder is to 
be made available for the examiner to 
review.  In accordance with the latest 
AMIE worksheets for rating 
costochondritis the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any pertinent disability.  A 
complete rationale for any opinions 
expressed must be provided.  

The examiner, following his or her review 
of any objective findings of 
musculoskeletal impairment, should 
include an assessment of all functional 
impairment resulting from the 
costochondritis.  All tests indicated are 
to be accomplished and all findings 
reported in detail.  These findings 
should include an assessment as to 
whether the veteran's costochondritis is 
productive of slight, moderate, 
moderately severe, or severe impairment.  

4.  The RO should make arrangements for 
the veteran to be afforded a VA 
orthopedic examination.  The claims 
folder is to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
disorders of the knees the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any pertinent disability.  A 
complete rationale for any opinions 
expressed must be provided.  

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
either or both of the knees.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, after considering the 
veteran's documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  X-ray examination of the 
knees should be conducted, and the 
examiner should clearly give an opinion 
as to whether or not either (or both) 
knee is arthritic.  

5.  The RO should make arrangements for 
the veteran to be afforded an examination 
by a gastroenterologist in order to 
ascertain the severity of his 
gastroesophageal reflux disease.  The 
claims folder is to be made available for 
the examiner to review.  In accordance 
with the latest AMIE worksheets for 
rating gastroesophageal reflux disease 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any pertinent 
disability.  A complete rationale for any 
opinions expressed must be provided.  

The examiner is requested to report all 
symptomatology that can be attributed to 
the service-connected gastrointestinal 
disorder.  The examiner should 
specifically comment on whether there is 
evidence of dysphagia, pyrosis or 
regurgitation, accompanied by substernal 
or arm or shoulder pain, weight loss, or 
anemia.  

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for one 
or more of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the respective examination was 
sent to his last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

8.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is to any extent denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


